DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer fairing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is noted that an outer fairing (15810) is shown in Figs. 135-138, however claims 8-11 are specifically drawn to an embodiment, shown in Figs. 139-140, for which the fairing is not shown.  Because the fairing is not shown in the drawings corresponding to a claimed embodiment, the drawings fail to show every feature of the invention specified in the claims.  For proper understanding of claims 8-11, drawing(s) which do not omit the fairing are necessary. The embodiment of Figs. 139, 140 indicates that the spine is attached to the pressure envelope in the same way that the spine attaches to the fairing in the embodiments of Figs. 135-138. In the absence of the fairing from Figs. 139, 140, the structural relationship between the fairing and the spine is not understood.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8-11 are specific to the embodiment of Figs. 139-140. Because claims 8-11 depend at least indirectly from claim 1, an outer fairing is required by claims 8-11.   Paragraph [242] suggests that the outer fairing can surround the pressure envelope, however this suggestion does not provide sufficient explanation. Does the outer fairing surround the spine as well? Is the pressure envelope connected to the fairing? Is there space between the pressure envelope and the fairing, or does the pressure envelope have the same structural relationship with the spine and fairing as the membrane of Figs. 135-138? Because Figs. 139-140 omit the fairing, and due to insufficient discussion of the fairing and its presence in the embodiment of Figs. 139-140, the fairing, as required in claims 8-11 is not sufficiently disclosed. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites: “wherein the outer fairing is configured to withstand pressurization loads of at least 5 psi.” The claimed pressurization load(s) is not understood. What are the loading conditions? In what direction is the load applied? Does “at least 5 psi” imply a pressure difference? And if so, between what? Does “at least 5 psi” correspond to ambient air pressure experienced by the system?  It appears that the Specification does not provide any clarifying discussion or details regarding the pressurization loads.  Claims 7 and 11 are indefinite for the same reasons. 
Claim 8 recites: “a pressure envelope disposed between the outer fairing and the container assembly, wherein the pressurization space is at least partially defined by the pressure envelope.”   As discussed above, there is a lack of disclosure of the fairing in the embodiment which has a pressure envelope (element 16004, Applicant’s Figs. 139-140). For this reason, the metes and bounds of the fairing are not understood, and claims 8-11 are indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helou (US 8,608,110).

Regarding claim 1, Helou teaches:  a cargo transport system comprising: a spine assembly comprising a rigid spine (120) and a plurality of mounts (122) arranged on the rigid spine in a plurality of mount rows (as shown in Fig. 4B); a container assembly comprising a plurality of containers (105) secured to the spine assembly using at least a subset of the plurality of mounts (see col. 4, lines 32-40); and an outer fairing (180, 190) at least partially enclosing the container assembly, wherein each container of the plurality of containers comprises a plurality of fittings for securing the container to the spine assembly and/or another container of the container assembly (see col. 4, lines 32-40 and col. 9, lines 7-14), and the container assembly is enclosed within a pressurization space (see the space which receives the containers best shown in Fig. 4A) for pressurizing the container assembly. Relevant elements are best shown in Figs. 1, 4A, 4B. 

Regarding claim 2, Helou further teaches: wherein the outer fairing is configured to withstand pressurization loads for pressurizing the container assembly. The rigidity of the outer fairing facilitates withstanding pressurization loads. 

Regarding claim 3, Helou further teaches: wherein the pressurization space is substantially defined by the outer fairing (180) and the spine assembly (120). See Fig. 4A. 

Regarding claim 4, Helou further teaches: wherein the outer fairing is configured to withstand pressurization loads of at least 5 psi. For fundamental operability, the outer fairing must be capable of withstanding atmospheric pressure, which, at sea level, is approximately 15psi. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helou, as relied upon, above, in further view of Hara (US 10,106,241).

Regarding claim 5, Helou fails to disclose: a pressure membrane as claimed. Hara teaches: a pressure membrane (30) disposed between an outer fairing (10, 11) and cargo compartment (12, analogous to the space which holds containers in Helou), wherein a pressurization space is at least partially defined by the pressure membrane. See fig. 1. Before the effective filing date of the claimed invention it would be obvious to those having ordinary skill in the art to provide Helou with a pressure membrane, as suggested by Hara. The motivation being: for insulation of the pressurization space. 

Regarding claim 6, the combination further teaches: wherein the pressure membrane is secured to the spine assembly (in Hara, the pressure membrane lines the whole cargo compartment 12, including the region analogous to the spine from Helou), and the pressurization space is substantially defined by the spine assembly and the pressure membrane. See Fig. 1 from Hara and Fig. 4A from Helou. 

Regarding claim 7, the combination further teaches: wherein the pressure membrane is configured to withstand pressurization loads of at least 5 psi. For fundamental operability, the pressure membrane must be capable of withstanding atmospheric pressure, which, at sea level, is approximately 15psi. 

Regarding claim 8, Helou fails to disclose: a pressure envelope as claimed. Hara teaches: a pressure envelope (30) disposed between an outer fairing (10, 11) and cargo compartment (12, analogous to the space which holds containers in Helou), wherein a pressurization space is at least partially defined by the pressure envelope. See fig. 1. Before the effective filing date of the claimed invention it would be obvious to those having ordinary skill in the art to provide Helou with a pressure envelope, as suggested by Hara. The motivation being: for insulation of the pressurization space. 

Regarding claim 9, the combination further teaches: wherein the pressure envelope comprises a central body and at least one end piece enclosing one end of the central body. in Hara, the pressure membrane fully lines cargo compartment 12. Accordingly, in the combination, the pressure envelope fully lines the fairing, including the central region 180 of the fairing, and the end piece 190 of the fairing. See Fig. 1 from Helou.  

Regarding claim 10, the combination further teaches: wherein the pressure envelope is secured to the spine assembly, and the pressurization space is substantially defined by the spine assembly and the pressure envelope. In the combination, the pressure envelope is at least indirectly secured to the spine by virtue of connection to the fairing. See Fig. 4A from Helou and Fig. 1 from Hara. 

Regarding claim 11, the combination further teaches: wherein the pressure envelope is configured to withstand pressurization loads of at least 5 psi. For fundamental operability, the pressure envelope must be capable of withstanding atmospheric pressure, which, at sea level, is approximately 15psi. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art made of record relate to airplane cargo systems considered relevant to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/            Primary Examiner, Art Unit 3618